DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-9 and 11-20 are pending.


Response to Arguments
Applicant's arguments filed October 18, 2021 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “collected as backup at a first time point” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “collected as backup at a first time point” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “collected as backup at a first time point” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et al., US Patent Pub. US 20140337277 A1 (hereinafter Asenjo) in view of Tambascio et al., US Patent Pub. US 20080079559 A1 (hereinafter Tambascio), in further view of Gold et al., US Patent Num. US US 6785786 B1 (hereinafter Gold).

Claim 1
Asenjo teaches an industrial machine management system (Asenjo, Para [0045] - - Attestation/”industrial machine management” system), comprising: a management device including a storage and circuitry configured to collect changeable setting data of an industrial machine (Asenjo, Para [0046] - - Device interface component/”a management device including a storage and circuitry” that receives/collects changeable industrial/setting data sent by industrial devices/machines.), determine whether a change has been made to the setting data (Asenjo, Para [0071-76], [0081], [0093-95] - - Determining if a deviation/change has been made to the industrial/setting data.), by comparing the setting data collected at a first time point with the setting data collected at a second time point different from the first time point (Asenjo, Para [0071-76], [0081], [0093-95] - - Determining if a deviation/change has been made to the industrial/setting data between baseline/”setting data collected at a first time point” data and a new/”data collected at a second time point different from the first time point”.), 


the circuitry is configured to: determine whether a predetermined event has occurred in the industrial machine (Asenjo, Para [0054-56], [0071-76], [0093-95]  - - Determining if faults, changes in variable values, alarms/”predetermined events” have occurred in the industrial devices/machines.), and output the change information that is identified. (Asenjo, Para [0059], [0081-82] - - Generating notification/output of the deviation/change information related to faults, changes in variable values, alarms/”predetermined events” that have been determined to have occurred.)
identify, when the predetermined event is determined as having occurred, the change information such that the change information is related to the predetermined event.
However Tambascio teaches when a predetermined event is determined as having occurred, identifying the values and parameters that are related to the predetermined event. (Tambascio, Para [0007], [0036-41] - - Identifying values and parameters that are related to an event or alarm/”predetermined event”.)
Asenjo and Tambascio are analogous art because they are from the same field of endeavor.  They relate to industrial process control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above industrial process control system, as taught by Asenjo, and incorporating the identification of values and parameters related to an event or alarm, as taught by Tambascio.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a source of failure in a control process by identifying values and parameters related to an event or alarm, as suggested by Tambascio (Para [0004]).

But the combination of Asenjo and Tambascio fails to specify wherein the storage is configured to store the setting data collected as the backup at the first time point and change-unchanged information regarding whether the change has been made to the setting data, and obtain change information regarding the change based on the change-unchanged information and the setting data collected as the backup at the first time point.
However Gold teaches the storage is configured to store the setting data collected as the backup at the first time point and change-unchanged information regarding whether the change has been made to the setting data (Gold, Col 7, Line 35 – Col 8 Line 42, Col 9, Lines 46-65 - - Storing files/”setting data” in a backup system/storage as a first backup at a first time point and information regarding the changed or unchanged status of the files/”setting data” for subsequent backups.), and obtain change information regarding the change based on the change-unchanged information and the setting data collected as the backup at the first time point. (Gold, Col Col 7, Line 35 – Col 8 Line 42, Col 9, Lines 46-65 - - Obtaining change information regarding the differences in changed or unchanged status of the files/”setting data” compared to a previous/first backup.)
Asenjo, Tambascio, and Gold are analogous art because they are from the same field of endeavor.  They relate to data memory and storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above data memory and storage system, as taught by Asenjo and Tambascio, and further incorporating the backup of file data including changed and unchanged indicators, as taught by Gold.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the amount of data that must be transmitted by only transmitting changed or new data and pointers to unchanged data by incorporating into the backup of file data indicators of changed and unchanged file data, as suggested by Gold (Col 8, Lines 36-42). 

Claim 2
The combination of Asenjo, Tambascio, and Gold teaches all the limitations of the base claims as outlined above.  
The combination of Asenjo, Tambascio, and Gold further teaches the circuitry is further configured to obtain change content information as the change information, the change content information regarding a content of the change made to the setting data (Asenjo, Para [0046-49], , and output the change content information that has been identified. (Asenjo, Para [0059], [0081-82] - - Generating notification/output of the aspects/content of the deviation/change information related to faults, changes in variable values, alarms/”predetermined events” that have been determined to have occurred.)
Tambascio further teaches when a predetermined event is determined as having occurred, identifying the values and parameters that are related to the predetermined event. (Tambascio, Para [0007], [0036-41] - - Identifying values and parameters that are related to an event or alarm/”predetermined event”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial process control system, as taught by Asenjo, Tambascio, and Gold, and further incorporating the identification of values and parameters related to an event or alarm, as taught by Tambascio.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a source of failure in a control process by identifying values and parameters related to an event or alarm, as suggested by Tambascio (Para [0004]).

Claim 3
The combination of Asenjo, Tambascio, and Gold teaches all the limitations of the base claims as outlined above.  
The combination of Asenjo, Tambascio, and Gold further teaches the setting data includes a plurality of kinds of setting data changeable in the industrial machine (Asenjo, Para [0046-49] - - , and the circuitry is further configured to obtain, change kind information as the change information, the change kind information regarding a kind of the setting data (Asenjo, Para [0046-49], [0055-58], [0076-79], [0093-95] - - Device interface component/circuitry that receives/collects changeable industrial/setting data sent by industrial devices/machines about the aspects/content of the deviation/change information that has changed relative to the baseline settings since determination of the baselines/”setting data prior to the change”.), and output the change kind information that has been identified. (Asenjo, Para [0046-49], [0059], [0081-82] - - Generating notification/output of the kind of deviation/change information related to faults, changes in variable values, alarms/”predetermined events” that have been determined to have occurred.)
Tambascio further teaches when a predetermined event is determined as having occurred, identifying the values and parameters that are related to the predetermined event. (Tambascio, Para [0007], [0036-41] - - Identifying values and parameters that are related to an event or alarm/”predetermined event”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial process control system, as taught by Asenjo, Tambascio, and Gold, and further incorporating the identification of values and parameters related to an event or alarm, as taught by Tambascio.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a source of failure in a control process by identifying values and parameters related to an event or alarm, as suggested by Tambascio (Para [0004]).

Claim 4

The combination of Asenjo, Tambascio, and Gold further teaches the circuitry is further configured to determine whether an alarm has occurred as the predetermined event in the industrial machine. (Asenjo, Para [0054-56], [0071-76], [0093-95] - - Determining if alarms/”predetermined events” have occurred in the industrial devices/machines.)
Tambascio further teaches when an alarm is determined as having occurred, identifying the values and parameters that are related to the alarm. (Tambascio, Para [0007], [0036-41] - - Identifying values and parameters that are related to an event or alarm/”predetermined event”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial process control system, as taught by Asenjo, Tambascio, and Gold, and further incorporating the identification of values and parameters related to an event or alarm, as taught by Tambascio.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a source of failure in a control process by identifying values and parameters related to an event or alarm, as suggested by Tambascio (Para [0004]).

Claim 5
The combination of Asenjo, Tambascio, and Gold teaches all the limitations of the base claims as outlined above.  
The combination of Asenjo, Tambascio, and Gold further teaches the setting data includes a plurality of kinds of setting data changeable in the industrial machine (Asenjo, Para [0046-49] - - Industrial/setting kinds of data changeable in the industrial devices/machines includes a plurality of data, including configuration data, status data, process variable data, etc.), and the predetermined event is one of a plurality of kinds of events occurrable in the industrial machine. (Asenjo, Para [0034], [0054-56], [0071-76], [0092-95] - - Faults or alarm/”predetermined event” is one of a plurality of events, fault, and alarms/”kinds of events”.) 
Tambascio further teaches when an event is determined as having occurred, identifying the values and parameters that are related to the event. (Tambascio, Para [0007], [0036-41] - - Identifying values and parameters that are related to an event or alarm.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial process control system, as taught by Asenjo, Tambascio, and Gold, and further incorporating the identification of values and parameters related to an event or alarm, as taught by Tambascio.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a source of failure in a control process by identifying values and parameters related to an event or alarm, as suggested by Tambascio (Para [0004]).

Claim 8
The combination of Asenjo, Tambascio, and Gold teaches all the limitations of the base claims as outlined above.  
The combination of Asenjo, Tambascio, and Gold further teaches the circuitry is further configured to identify, when the predetermined event is determined as having occurred, the change information based on a role of the industrial machine. (Asenjo, Para [0046-49], [0076-79], [0093-95] - - Device interface component/circuitry that receives/collects changeable industrial/setting data, including the role of the industrial device/machine, sent by industrial devices/machines about the aspects/content of the deviation/change information that has changed relative to the baseline settings since determination of the baselines/”setting data prior to the change”.)
 the change information is related to the predetermined event. (Tambascio, Para [0007], [0036-41] - - Identifying values and parameters that are related to an event or alarm/”predetermined event”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial process control system, as taught by Asenjo, Tambascio, and Gold, and further incorporating the identification of values and parameters related to an event or alarm, as taught by Tambascio.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a source of failure in a control process by identifying values and parameters related to an event or alarm, as suggested by Tambascio (Para [0004]).

Claim 11
Asenjo teaches a method for managing an industrial machine (Asenjo, Para [0045] - - Attestation/”industrial machine management” system), comprising: collecting changeable setting data of the industrial machine (Asenjo, Para [0046] - - Device interface component/circuitry that receives/collects changeable industrial/setting data sent by industrial devices/machines.); determining, whether a change has been made to the setting data (Asenjo, Para [0071-76], [0081], [0093-95] - - Determining if a deviation/change has been made to the industrial/setting data.); by comparing the setting data collected at a first time point with the setting data collected at a second time point different from the first time point (Asenjo, Para [0071-76], [0081], [0093-95] - - Determining if a deviation/change has been made to the industrial/setting data between baseline/”setting data collected at a first time point” data and a new/”data collected at a second time point different from the first time point”.), determining whether a predetermined event has occurred in the industrial machine (Asenjo, Para [0054-56], [0071-76], [0093-95]  - - Determining if faults, changes in variable values, ; outputting the change information that is identified. (Asenjo, Para [0059], [0081-82] - - Generating notification/output of the deviation/change information related to faults, changes in variable values, alarms/”predetermined events” that have been determined to have occurred.)
But Asenjo fails to specify identifying, when the predetermined event is determined as having occurred, the change information such that the change information is related to the predetermined event.
However Tambascio teaches identifying, when the predetermined event is determined as having occurred, the change information such that the change information is related to the predetermined event. 
(Tambascio, Para [0007], [0036-41] - - Identifying values and parameters that are related to an event or alarm/”predetermined event”.)
Asenjo and Tambascio are analogous art because they are from the same field of endeavor.  They relate to industrial process control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above industrial process control system, as taught by Asenjo, and incorporating the identification of values and parameters related to an event or alarm, as taught by Tambascio.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a source of failure in a control process by identifying values and parameters related to an event or alarm, as suggested by Tambascio (Para [0004]).
But the combination of Asenjo and Tambascio fails to specify wherein the storage is configured to store the setting data collected as the backup at the first time point and change-unchanged information regarding whether the change has been made to the setting data, and obtain change information regarding the change based on the change-unchanged information and the setting data collected as the backup at the first time point.
However Gold teaches the storage is configured to store the setting data collected as the backup at the first time point and change-unchanged information regarding whether the change has been made to the setting data (Gold, Col 7, Line 35 – Col 8 Line 42, Col 9, Lines 46-65 - - Storing files/”setting data” in a backup system/storage as a first backup at a first time point and information regarding the changed or unchanged status of the files/”setting data” for subsequent backups.), and obtain change information regarding the change based on the change-unchanged information and the setting data collected as the backup at the first time point. (Gold, Col Col 7, Line 35 – Col 8 Line 42, Col 9, Lines 46-65 - - Obtaining change information regarding the differences in changed or unchanged status of the files/”setting data” compared to a previous/first backup.)
Asenjo, Tambascio, and Gold are analogous art because they are from the same field of endeavor.  They relate to data memory and storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above data memory and storage system, as taught by Asenjo and Tambascio, and further incorporating the backup of file data including changed and unchanged indicators, as taught by Gold.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the amount of data that must be transmitted by only transmitting changed or new data and pointers to unchanged data by incorporating into the backup of file data indicators of changed and unchanged file data, as suggested by Gold (Col 8, Lines 36-42).

Claim 12
 non-transitory computer-readable storage medium storing a program for causing a computer to execute a method for managing an industrial machine (Asenjo, Para [0045], [0107-109] - - Attestation/”industrial machine management” system executing software from a non-transitory storage medium.), the method comprising: collecting changeable setting data of the industrial machine (Asenjo, Para [0046] - - Device interface component/circuitry that receives/collects changeable industrial/setting data sent by industrial devices/machines.); determining, whether a change has been made to the setting data (Asenjo, Para [0071-76], [0081], [0093-95] - - Determining if a deviation/change has been made to the industrial/setting data.); by comparing the setting data collected at a first time point with the setting data collected at a second time point different from the first time point (Asenjo, Para [0071-76], [0081], [0093-95] - - Determining if a deviation/change has been made to the industrial/setting data between baseline/”setting data collected at a first time point” data and a new/”data collected at a second time point different from the first time point”.), outputting the change information that is identified. (Asenjo, Para [0059], [0081-82] - - Generating notification/output of the deviation/change information related to faults, changes in variable values, alarms/”predetermined events” that have been determined to have occurred.)
But Asenjo fails to specify identifying, when the predetermined event is determined as having occurred, the change information such that the change information is related to the predetermined event.
However Tambascio teaches identifying, when the predetermined event is determined as having occurred, the change information such that the change information is related to the predetermined event. 
(Tambascio, Para [0007], [0036-41] - - Identifying values and parameters that are related to an event or alarm/”predetermined event”.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above industrial process control system, as taught by Asenjo, and incorporating the identification of values and parameters related to an event or alarm, as taught by Tambascio.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a source of failure in a control process by identifying values and parameters related to an event or alarm, as suggested by Tambascio (Para [0004]).
But the combination of Asenjo and Tambascio fails to specify wherein the storage is configured to store the setting data collected as the backup at the first time point and change-unchanged information regarding whether the change has been made to the setting data, and obtain change information regarding the change based on the change-unchanged information and the setting data collected as the backup at the first time point.
However Gold teaches the storage is configured to store the setting data collected as the backup at the first time point and change-unchanged information regarding whether the change has been made to the setting data (Gold, Col 7, Line 35 – Col 8 Line 42, Col 9, Lines 46-65 - - Storing files/”setting data” in a backup system/storage as a first backup at a first time point and information regarding the changed or unchanged status of the files/”setting data” for subsequent backups.), and obtain change information regarding the change based on the change-unchanged information and the setting data collected as the backup at the first time point. (Gold, Col Col 7, Line 35 – Col 8 Line 42, Col 9, Lines 46-65 - - Obtaining change information regarding the differences in changed or unchanged status of the files/”setting data” compared to a previous/first backup.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above data memory and storage system, as taught by Asenjo and Tambascio, and further incorporating the backup of file data including changed and unchanged indicators, as taught by Gold.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the amount of data that must be transmitted by only transmitting changed or new data and pointers to unchanged data by incorporating into the backup of file data indicators of changed and unchanged file data, as suggested by Gold (Col 8, Lines 36-42).

Claim 13
The combination of Asenjo, Tambascio, and Gold teaches all the limitations of the base claims as outlined above.  
The combination of Asenjo, Tambascio, and Gold further teaches the setting data includes a plurality of kinds of setting data changeable in the industrial machine (Asenjo, Para [0046-49] - - Industrial/setting kinds of data changeable in the industrial devices/machines includes a plurality of data, including configuration data, status data, process variable data, etc.), and the circuitry is further configured to obtain, change kind information as the change information, the change kind information regarding a kind of the setting data (Asenjo, Para [0046-49], [0055-58], [0076-79], [0093-95] - - Device interface component/circuitry that receives/collects changeable industrial/setting data sent by industrial devices/machines about the aspects/content of the deviation/change information that has changed relative to the baseline settings since determination of the baselines/”setting data prior to the change”.), and output the change kind information that has been identified. (Asenjo, Para [0046-49], 
Tambascio further teaches when a predetermined event is determined as having occurred, identifying the values and parameters that are related to the predetermined event. (Tambascio, Para [0007], [0036-41] - - Identifying values and parameters that are related to an event or alarm/”predetermined event”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial process control system, as taught by Asenjo, Tambascio, and Gold, and further incorporating the identification of values and parameters related to an event or alarm, as taught by Tambascio.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a source of failure in a control process by identifying values and parameters related to an event or alarm, as suggested by Tambascio (Para [0004]).

Claim 14
The combination of Asenjo and Tambascio teaches all the limitations of the base claims as outlined above.  
The combination of Asenjo and Tambascio further teaches the circuitry is further configured to determine whether an alarm has occurred as the predetermined event in the industrial machine. (Asenjo, Para [0054-56], [0071-76], [0093-95] - - Determining if alarms/”predetermined events” have occurred in the industrial devices/machines.)
when an alarm is determined as having occurred, identifying the values and parameters that are related to the alarm. (Tambascio, Para [0007], [0036-41] - - Identifying values and parameters that are related to an event or alarm/”predetermined event”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial process control system, as taught by Asenjo, Tambascio, and Gold, and further incorporating the identification of values and parameters related to an event or alarm, as taught by Tambascio.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a source of failure in a control process by identifying values and parameters related to an event or alarm, as suggested by Tambascio (Para [0004]).

Claim 15
The combination of Asenjo, Tambascio, and Gold teaches all the limitations of the base claims as outlined above.  
The combination of Asenjo, Tambascio, and Gold further teaches the circuitry is further configured to determine whether an alarm has occurred as the predetermined event in the industrial machine. (Asenjo, Para [0054-56], [0071-76], [0093-95] - - Determining if alarms/”predetermined events” have occurred in the industrial devices/machines.)
Tambascio further teaches when an alarm is determined as having occurred, identifying the values and parameters that are related to the alarm. (Tambascio, Para [0007], [0036-41] - - Identifying values and parameters that are related to an event or alarm/”predetermined event”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial process control system, as taught by 
One of ordinary skill in the art would have been motivated to do this modification in order to determine a source of failure in a control process by identifying values and parameters related to an event or alarm, as suggested by Tambascio (Para [0004]).

Claim 16
The combination of Asenjo, Tambascio, and Gold teaches all the limitations of the base claims as outlined above.  
The combination of Asenjo, Tambascio, and Gold further teaches the setting data includes a plurality of kinds of setting data changeable in the industrial machine (Asenjo, Para [0046-49] - - Industrial/setting kinds of data changeable in the industrial devices/machines includes a plurality of data, including configuration data, status data, process variable data, etc.), and the predetermined event is one of a plurality of kinds of events occurrable in the industrial machine. (Asenjo, Para [0034], [0054-56], [0071-76], [0092-95] - - Faults or alarm/”predetermined event” is one of a plurality of events, fault, and alarms/”kinds of events”.) 
Tambascio further teaches when an event is determined as having occurred, identifying the values and parameters that are related to the event. (Tambascio, Para [0007], [0036-41] - - Identifying values and parameters that are related to an event or alarm.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial process control system, as taught by Asenjo, Tambascio, and Gold, and further incorporating the identification of values and parameters related to an event or alarm, as taught by Tambascio.  


Claim 17
The combination of Asenjo, Tambascio, and Gold teaches all the limitations of the base claims as outlined above.  
The combination of Asenjo, Tambascio, and Gold further teaches the setting data includes a plurality of kinds of setting data changeable in the industrial machine (Asenjo, Para [0046-49] - - Industrial/setting kinds of data changeable in the industrial devices/machines includes a plurality of data, including configuration data, status data, process variable data, etc.), and the predetermined event is one of a plurality of kinds of events occurrable in the industrial machine. (Asenjo, Para [0034], [0054-56], [0071-76], [0092-95] - - Faults or alarm/”predetermined event” is one of a plurality of events, fault, and alarms/”kinds of events”.) 
Tambascio further teaches when an event is determined as having occurred, identifying the values and parameters that are related to the event. (Tambascio, Para [0007], [0036-41] - - Identifying values and parameters that are related to an event or alarm.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial process control system, as taught by Asenjo, Tambascio, and Gold, and further incorporating the identification of values and parameters related to an event or alarm, as taught by Tambascio.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a source of failure in a control process by identifying values and parameters related to an event or alarm, as suggested by Tambascio (Para [0004]).

Claim 18
The combination of Asenjo, Tambascio, and Gold teaches all the limitations of the base claims as outlined above.  
The combination of Asenjo, Tambascio, and Gold further teaches the setting data includes a plurality of kinds of setting data changeable in the industrial machine (Asenjo, Para [0046-49] - - Industrial/setting kinds of data changeable in the industrial devices/machines includes a plurality of data, including configuration data, status data, process variable data, etc.), and the predetermined event is one of a plurality of kinds of events occurrable in the industrial machine. (Asenjo, Para [0034], [0054-56], [0071-76], [0092-95] - - Faults or alarm/”predetermined event” is one of a plurality of events, fault, and alarms/”kinds of events”.) 
Tambascio further teaches when an event is determined as having occurred, identifying the values and parameters that are related to the event. (Tambascio, Para [0007], [0036-41] - - Identifying values and parameters that are related to an event or alarm.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial process control system, as taught by Asenjo, Tambascio, and Gold, and further incorporating the identification of values and parameters related to an event or alarm, as taught by Tambascio.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a source of failure in a control process by identifying values and parameters related to an event or alarm, as suggested by Tambascio (Para [0004]).

Claim 19

The combination of Asenjo and Tambascio further teaches the setting data includes a plurality of kinds of setting data changeable in the industrial machine (Asenjo, Para [0046-49] - - Industrial/setting kinds of data changeable in the industrial devices/machines includes a plurality of data, including configuration data, status data, process variable data, etc.), and the predetermined event is one of a plurality of kinds of events occurrable in the industrial machine. (Asenjo, Para [0034], [0054-56], [0071-76], [0092-95] - - Faults or alarm/”predetermined event” is one of a plurality of events, fault, and alarms/”kinds of events”.) 
Tambascio further teaches when an event is determined as having occurred, identifying the values and parameters that are related to the event. (Tambascio, Para [0007], [0036-41] - - Identifying values and parameters that are related to an event or alarm.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial process control system, as taught by Asenjo, Tambascio, and Gold, and further incorporating the identification of values and parameters related to an event or alarm, as taught by Tambascio.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a source of failure in a control process by identifying values and parameters related to an event or alarm, as suggested by Tambascio (Para [0004]).

Claim 20
The combination of Asenjo, Tambascio, and Gold teaches all the limitations of the base claims as outlined above.  
the setting data includes a plurality of kinds of setting data changeable in the industrial machine (Asenjo, Para [0046-49] - - Industrial/setting kinds of data changeable in the industrial devices/machines includes a plurality of data, including configuration data, status data, process variable data, etc.), and the predetermined event is one of a plurality of kinds of events occurrable in the industrial machine. (Asenjo, Para [0034], [0054-56], [0071-76], [0092-95] - - Faults or alarm/”predetermined event” is one of a plurality of events, fault, and alarms/”kinds of events”.) 
Tambascio further teaches when an event is determined as having occurred, identifying the values and parameters that are related to the event. (Tambascio, Para [0007], [0036-41] - - Identifying values and parameters that are related to an event or alarm.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial process control system, as taught by Asenjo and Tambascio, and further incorporating the identification of values and parameters related to an event or alarm, as taught by Tambascio.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a source of failure in a control process by identifying values and parameters related to an event or alarm, as suggested by Tambascio (Para [0004]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et al., US Patent Pub. US 20140337277 A1 (hereinafter Asenjo) in view of Tambascio et al., US Patent Pub. US 20080079559 A1 (hereinafter Tambascio), in view of Gold et al., US Patent Num. US US 6785786 B1 (hereinafter Gold) as applied to Claims 1-5, 8, and 11-20 above, and in further view of Tobler et al., US Patent Pub. US 20050027656 A1 (hereinafter Tobler).

Claim 6
The combination of Asenjo, Tambascio, and Gold teaches all the limitations of the base claims as outlined above.  
The combination of Asenjo, Tambascio, and Gold further teaches the setting data includes a plurality of kinds of setting data changeable in the industrial machine. (Asenjo, Para [0046-49] - - Industrial/setting kinds of data changeable in the industrial devices/machines includes a plurality of data, including configuration data, status data, process variable data, etc.)
Tambascio further teaches when an event is determined as having occurred, identifying the values and parameters that are related to the event. (Tambascio, Para [0007], [0036-41] - - Identifying values and parameters that are related to an event or alarm.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial process control system, as taught by Asenjo, Tambascio, and Gold, and further incorporating the identification of values and parameters related to an event or alarm, as taught by Tambascio.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a source of failure in a control process by identifying values and parameters related to an event or alarm, as suggested by Tambascio (Para [0004]).
But the combination of Asenjo, Tambascio, and Gold fails to specify the circuitry is further configured to register, for each of the plurality of kinds of events, a kind of setting data, among the plurality of kinds of setting data, that has been specified by a user.
However Tobler teaches circuitry configured to register, for each of the plurality of kinds of events, a kind of setting data that has been specified by a user. (Tobler, Para [0064], [0113] - - Computer with a graphical user interface screen/circuitry that saves/registers labels and values of 
Asenjo, Tambascio, Gold, and Tobler are analogous art because they are from the same field of endeavor.  They relate to industrial process control systems.
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial process control system, as taught by Asenjo and Tambascio, and further incorporating the computer with a graphical user interface screen that saves labels and values of specification limits that have been specified by a user for alerts and alarms, as taught by Tobler.  
One of ordinary skill in the art would have been motivated to do this modification in order to generate alerts or alarms when scheduled activity does not occur by using a computer with a graphical user interface screen that saves labels and values of specification limits that have been specified by a user for alerts and alarms, as suggested by Tobler (Para [0005]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et al., US Patent Pub. US 20140337277 A1 (hereinafter Asenjo) in view of Tambascio et al., US Patent Pub. US 20080079559 A1 (hereinafter Tambascio), in view of Gold et al., US Patent Num. US US 6785786 B1 (hereinafter Gold) as applied to Claims 1-5, 8, and 11-20 above, and in further view of Meng et al., US Patent Pub. US 20160246662A1 (hereinafter Meng).

Claim 7
The combination of Asenjo, Tambascio, and Gold teaches all the limitations of the base claims as outlined above.  
the circuitry is further configured to relate, when one kind of event among the plurality of kinds of events is determined as having occurred (Asenjo, Para [0034], [0054-56], [0071-76], [0092-95] - - Faults or alarm/”predetermined event” is one of a plurality of events, fault, and alarms/”kinds of events” is determined to have occurred.), the one kind of event to a kind of setting data, among the plurality of kinds of setting data (Asenjo, Para [0046-49] - - Industrial/setting kinds of data changeable in the industrial devices/machines includes a plurality of data, including configuration data, status data, process variable data, etc.), and record the kind of setting data. (Asenjo, Para [0046-49], [0076-79], [0086] - - Industrial/setting kinds of data changeable in the industrial devices/machines includes a plurality of data, including configuration data, status data, process variable data, etc. that is stored/recorded in memory.) 
Tambascio further teaches when an event is determined as having occurred, identifying the values and parameters that are related to the event. (Tambascio, Para [0007], [0036-41] - - Identifying values and parameters that are related to an event or alarm.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial process control system, as taught by Asenjo, Tambascio, and Gold, and further incorporating the identification of values and parameters related to an event or alarm, as taught by Tambascio.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a source of failure in a control process by identifying values and parameters related to an event or alarm, as suggested by Tambascio (Para [0004]).
But the combination of Asenjo, Tambascio, and Gold fails to specify the circuitry is further configured to relate, when an event occurs, the setting data to which the change has been made most recently.
the circuitry is further configured to relate, when an event occurs, the setting data to which the change has been made most recently. (Meng, Para [0011], [0016], [0040] - - A computer system/circuit is configured to determine when a symptom/event occurs, candidates/”setting data for which a change has been made” for its cause are concluded to have been recently introduced, and the most likely candidate/”setting data for which a change has been made” is determined.)
Asenjo, Tambascio, Gold, and Meng are analogous art because they are from the same field of endeavor.  They relate to error diagnostics of computerized systems.
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above error diagnostics of a computerized system, as taught by Asenjo, Tambascio, and Gold, and further incorporating the computer system configured to determine that candidates for the cause of a symptom are recently introduced, and the most likely candidate is determined, as taught by Meng.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a method for automatically detecting and diagnosing problems by using a computer system configured to determine that candidates for the cause of a symptom are recently introduced, and the most likely candidate is determined, as suggested by Meng (Para [0011]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et al., US Patent Pub. US 20140337277 A1 (hereinafter Asenjo) in view of Tambascio et al., US Patent Pub. US 20080079559 A1 (hereinafter Tambascio), in view of Gold et al., US Patent Num. US US 6785786 B1 (hereinafter Gold) as applied to Claims 1-5, 8, and 11-20 above, and in further view of Goings et al., US Patent Pub. US 20070097409 A1 (hereinafter Goings).

Claim 9
The combination of Asenjo, Tambascio, and Gold teaches all the limitations of the base claims as outlined above.  
The combination of Asenjo, Tambascio, and Gold further teaches the industrial machine is one of a plurality of industrial machines belonging to an identical production line (Asenjo, Para [0047-53] - - The industrial device/machine is one of many industrial devices/machines belonging to the same/identical production line.), 
But the combination of Asenjo, Tambascio, and Gold fails to specify the circuitry is configured to identify, when the predetermined event is determined as having occurred in one industrial machine among the plurality of industrial machines, the change information of another industrial machine among the plurality of industrial machines.
However Goings teaches circuitry configured to identify, when the predetermined event is determined as having occurred in one industrial machine among the plurality of industrial machines, the change information of another industrial machine among the plurality of industrial machines. (Goings, Para [0031-33] - - Downstream error handling is performed by a central controller/circuitry identifies the subsystem/”one industrial machine” where an error/”predetermined event” is detected and determines the previous subsystem/”another industrial machine” where the error occurred and provide a repositioning instruction/”change information” for the previous subsystem/”another industrial machine”.)
Asenjo, Tambascio, Gold, and Goings are analogous art because they are from the same field of endeavor.  They relate to industrial process control systems.
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial process control system, as 
One of ordinary skill in the art would have been motivated to do this modification in order to reduce waste of time and materials by using a central controller that performs downstream error handling, as suggested by Goings (Para [0005]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119